PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_JUD_01_ME_02_EN.txt. 62

DISSENTING OPINION BY M. PESSOA.

[Translation.]
I,

THE LACK OF JURISDICTION.

I.—The Court can only have jurisdiction under the terms
of Articles 13 and 14 of the Covenant, or of the Statute,
which form its constitutional laws.

According to both of these instruments, for the Court to
have jurisdiction it is not enough that the Parties should
be States or Members of the League of Nations (Art-
icles 34 and 36 of the Statute); it is also essential that the
case, in itself, should be ‘of an international character’ and
should be governed by international law (Articles 13 and 14
of the Covenant and 38 of the Statute). The latter condi-
tion has already been recognized and stated by the Court
‘on more than one occasion: Judgments No. 2, pages 12 and
16; No. 13, pages 27 and 28, etc. In all cases between two
States in which one has taken up the defence of the inter-
ests of its nationals, for instance in the Wizmbdledon, Mavrom-
matis, Upper Silesian cases, etc., the Court, in order to estab-
lish its jurisdiction, has always shown that the subject-
matter of the dispute was governed by international law and
that the purpose of the decision was to enforce principles
or apply instruments of international law.

Now, the judgment itself admits that the Franco-Serbian
dispute ‘‘is exclusively concerned with relations between the
borrowing State and private persons, that is to say, relations
which are, in themselves, within the domain of municipal law’’.
(Page 18.) |

It therefore seems to me clear that the Court is not com-
petent to deal with this dispute.

Even if an extension of the Court’s jurisdiction is desirable,
it is necessary to begin by modifying the texts governing that
jurisdiction.
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSÔA 63

2.—In order to establish the Court’s jurisdiction in this
case, the judgment (page 18) says that the Serbian Government,
having “‘contended that the service of the loans was being
effected by it in full conformity with the obligations resulting
from the contracts. This view .... was not shared by the Gov-
ernment of the French Republic. As from this point, therefore,
there exists between the two Governments a difference of
opinion... It is this difference of opinion between the two
. Governments and not the dispute between the Serb-Croat-
Slovene Government and the French holders of the loans,
which is submitted by the Special Agreement to the Court.”

There is however no distinction between this difference of
opinion and ‘‘the dispute between the Serbian Government and
the French bondholders”.

Serbia held that the service of the loans should be effected
in paper; the French holders claimed payment in gold.

The French Government decided to take up the case on
behalf of the bondholders. .

What is the difference of opinion between the two Govern-
ments? The same, absolutely the same as that existing
between. Serbia and the bondholders: the Serbian Government
continues to defend payment in paper, and the French Govern-
ment, representing the claims of the bondholders, continues
to maintain that payment should be in gold, as.the bond-
holders contended. There is no difference.

The fact that the two are identical is so evident that the
judgment is unable to avoid admitting it (page 18): “‘.... fund-
amentally’’, it says, the difference of opinion between the
two Governments is “identical with the controversy already
existing between the Serb-Croat-Slovene Government and its
creditors’. a |

But, if the difference of opinion between the two Govern-
ments is identical with the controversy existing between the
Serbian Government and its creditors, a dispute which, accord-
ing to the judgment, “is exclusively concerned with relations
at municipal law” (page 17) and consequently is outside the
Court’s jurisdiction, it is not easy to see why and how the
difference of opinion between the two Governments can be
within that jurisdiction.
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSOA 64

3.—The Court now contends that it is not only questions
of international law which may be submitted to it. And in
favour of this new doctrine, it cites paragraph 2 of Article 36
of the Statute, according to which States may recognize as
compulsory the Court’s jurisdiction in legal disputes concern-
ing ‘‘the existence of any fact which, if established, would
constitute a breach of an international obligation”. In sup-
port of this clause, the Court observes that Article 13 of. the
Covenant includes the disputes above mentioned ‘among
those which are generally suitable for submission to arbitra-
tion or judicial settlement’.

In the first place, however, the terms of Article. 36, para-
graph 2, only apply in respect of the optional clause régime,
a special régime, differing so widely from the normal régime,
that the Statute specifies separately the cases in which the
Court has jurisdiction under the two régimes (Articles 36
and 38). In the sécond place, in the Franco-Serbian case
there is no fact which, if established, would constitute a
breach of an «tternational obligation; there are contracts
concluded between, on the one hand, a Government, and on
the other, banks, companies or private individuals, contracts
which are governed by the municipal law of the debtor or of
the creditor, as is recognized by the Court itself, and the
breach of which is therefore merely a matter of private law.

4.—Another consideration. A State may take up a case on
behalf of its nationals. It is by application of this principle
that France has assumed the defence of the interests of the
French bondholders before the Court. |

But who are in this case the French nationals? Who are
the French bondholders ?

No one knows. No one can know. Having regard to the
nature of the bonds, which are freely transferable, the French
bondholders at the time of the Special Agreement may even
no longer be the holders of the bonds. And in that case,
how ‘is the intervention of France to be justified? The
French Government itself does not know who the nationals,
whose interests it is defending, are. In the Mavrommatis,
Wimbledon and Upper Silesian cases, it was well known who
the Greek or German nationals concerned were. The respect-
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSOA 65

ive proceedings contained their names. Here it is not so;
they are not known and there is no means of knowing them.
In this suit, we have a State taking up a case on behalf of
persons unknown and anonymous.

It is true that Serbia, in spite of this, has accepted the
Special Agreement; but the Court’s jurisdiction cannot be
based on the wishes or sufferance of the Parties. The Court
either is competent under its Statute, or is not competent.
If it is not competent, no agreement between the Parties
can give it powers which its constitutional texts withhold
from it.

5.—For the reasons set out above, in my opinion the Court
should have declared that it had no jurisdiction and thus
left the States free to have recourse to direct agreement or
arbitration.

II.
THE INTERPRETATION OP THE PARTIES.

6.—There is no doubt that the gold clause appears some-
times in the contracts, sometimes in the bonds and sometimes
in the prospectuses of the Serbian loans. But this circum-
stance is of no importance for the purpose of giving judgment
in the question. What must be ascertained is whether this
clause really represents the results of a previous considered
and deliberate agreement between the Parties, and whether
it represents an intention and definite undertaking on the
part of Serbia to bear the depreciation of French money.
Now the evidence produced in this connection by the Serbian
Government has given rise to doubts in my mind which the
arguments of the judgment have not succeeded in overcoming. —

7.—The depreciation of the franc began in 1915. At that
time the pound sterling rose to frs. 27.96 (instead of 25.22)
and the dollar to frs. 6.09 (instead of 5.18). In 1916 the
extremes were: for the pound, frs. 27.81 to 28.97; for the
‘dollar, frs. 5.86 to 6.50. As from 1919, the fall increased in
alarming proportions, as is shown by the following table of
averages : .
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSOA 66

Years. Pound sterling. | Dollar.
1919. 31.844 7-307
1920 52.676 14.476
1921 52.204 13.541
1922 54.633 15.013
1923 73.689 : 16.572
1924 85.682 19.414

In 1925 the depreciation increased still further (£r =
102.237 frs.; $I = 21.17). In 1926, in July, a pound
equalled 243 francs! In the second half of that year a reac-
tion set in: the franc was reascending in value, and since
1927 it has represented about */, of its value (£1 = 124.21;
$I = 25.50).

Now from 1915-1928, or for nearly fourteen years—twenty-
seven completed periods of six months—the holders of the
Serbian loans, in spite of the enormous depreciation of the
franc and the loss of millions which this depreciation repre-
sented for them, quietly accepted, without protest or claim,
payment of the interest on their bonds in paper francs depre-
ciated to the extent indicated. Is it conceivable that they
would have acted in this way if they had been convinced
that the contracts guaranteed them payment in gold?

This seems to show that, in the eyes of the creditors them-
selves, the gold clause attached to the payment of interest
and redemption of the loans had not the significance now
attributed to it.

8. —As regards the judgment, “the period which may
have significance with respect to the conduct of the French
bondholders: is during the years from about 1919 to about
1925”, for before 1919 the difference between the value of
French currency and the gold basis was “slight”, and in
1925 “it thinks” that the diplomatic negotiations between the
two Governments began (pp. 37-38). _

The depreciation of the franc began in 1915 and not in
1919, as we have shown above, and even at the beginning it
was not so very slight, since it exceeded 10%, which on a
total amount of interest exceeding 40 millions, represents a
somewhat considerable sum. As regards the latter part of
the period during which the bondholders received payments
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSGA 67

in paper, the Special Agreement, which is dated April roth,
1928, and which must hold good against any information not
supported. by proof, states in its first article that these pay-
ments had taken place “hitherto” (jusqu'à présent), i.e. until
that date. We shall be right therefore in placing this period
between 1915 and 1928. |

But let us leave this point and accept the period fixed by
the judgment, that is to say 1019-1925.

We then find ourselves confronted with the following fact: .

The total value of the Serbian loans is gro million francs.
Their annual interest equals 40,725,000 francs. These figures,
according to the judgment, represent gold.

In 1910, the depreciation of the French bank-note was 21 %.
In receiving 1 paper their 40,725,000 francs of interest, the
bondholders lost 8,552,250 francs. In 1920, the depreciation’
was 53 % and the loss 21,584,250. In 1921, the depreciation
was 52% and the loss 21,177,000. In 1922, the depreciation
54 % and the loss 21,991,000. In 1923, the depreciation 67 %°
and the loss 27,285,750. Finally, in 1924, the depreciation was
71% and the loss 28,914,750.—We will stop there and omit
the first half of 1925.

So that from 1910 to 1924 the holders of the Serbian
loans—including holders who may be described as permanent.
holders such as bankers, companies, possessing from the.
date of subscription thousands of shares—received, instead of
244,350,000 francs, less than half, ie. 114,844,500 francs, thus
suffering a loss of 129,505,500 francs! |

Notwithstanding this colossal loss they never addressed a.
protest or claim either to the Governments or to the courts
or even to the papers!

g.—It will be said that all the bondholders are not French,
bondholders, and that the whole of this enormous loss cannot
be regarded as having been borne by the latter who are the.
only ones represented in this case. But the great majority
consists of French bondholders, the greater part of the losses
falls to their share and their inaction clearly shows that they
also were certain that the debtor was not obliged to pay in
gold. The silence of the creditors of other nationalities shows
that this conviction was unanimous. :
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSOA 68

10.—The judgment says to explain the inaction of the
creditors that ‘‘there were large numbers of them [French
bondholders]; it required time for them to arrange for con-
certed action and to interest the French Government in their
case”.

But the French bondholders had no need to organize
themselves and concert measures for the defence of their rights.
This defence was organized from the very beginning of the
fall of the franc, for the Association nationale des Porteurs
français de Valeurs mobilières, which asked the French Gov-
ernment to intervene in this case, has existed since 1808
and its object is precisely ‘the defence of the interests of
French holders of French and foreign securities issued or
negotiated in France”, as is expressly stated by Article x
of its statutes. Furthermore, the bonds of the loans are
chiefly in the hands of companies, bankers and capitalists,
and these have lawyers at their disposal and very well
know how to approach the governments and the courts.

1r.—It is also contended that as bonds transferable from
hand to hand are concerned, there is no way of identifying
these holders in order to compare the individual interpretation
of each one of them with the interpretation which follows
from the actual wording of the contracts. The judgment
however regards the French bondholders as perfectly identified,
otherwise it would not have recognized the French Govern-
ment’s capacity to appear before the Court. For the purposes
of our argument, however, this identification is not necessary,
since what we contend is that none of the bondholders,
whatever their name, nationality, capacity or profession may
be, has ever regarded the contracts as being gold contracts.
—The transferability of the bonds strengthens our argument.
It creates a presumption that the number of holders during the
period of six years fixed by the judgment must have been
really enormous and, in spite of this, there has been no oppo-
sition in any country to the payment of the Serbian loan im

paper!

iz.—It is therefore an indisputable fact that from 1915,
the date of the beginning of the depreciation of the franc, to
JUDGMENT No. 14.—DISSENTING OPINION BY M. PESSOA 69

1928, the date of the Special Agreement, or, according to the
judgment, from 1919, the date when the depreciation became
more marked, to 1925, the date on which “it would appear”
that the diplomatic negotiations began, Serbia always paid in
paper, and the subscribers and holders of bonds always
received payment in paper, thus suffering a loss which, during
the period from 1919 to 1924 alone, amounted to 129,505,500
francs out of 244,350,000!

Such is the interpretation placed upon the contracts by the
Parties.

' 13..But other facts, of the utmost importance, show that
such was the general belief. The proceedings in the case have
indeed enabled it clearly to be seen that not only the bond-
holders but also the bankers and, which is more serious, the
French Government itself, did not construe the contracts
otherwise.

Thus, whenever Serbia asked for payments in gold on account
of her loans, the banks made her pay an additional sum
described as a special premium. |

Thus again, in 1921, Serbia not yet having received a
portion (14 million francs) of her 1013 loan, this sum was
remitted to her in paper francs which were already much
depreciated (£1 = frs. 52.204; $1 = 13.541).

And again, when, in consequence of difficulties arising out
of the war, France, in agreement with England, undertook to
furnish Serbia with the funds necessary for the payments due
to the holders of these same loans, it was in already depre-
ciated paper francs that she provided the sums asked. for.
Counsel for the French Government has stated that the use
to which the sums in question were to be put was not known;
but Serbia by means of various documents has proved the
contrary.

14.—It is said that these facts cannot be used in argument
against the bondholders, who were not responsible for them.
But they serve to show how the contracts were interpreted
by all those who took part in carrying them out. Moreover,
with regard to the last fact mentioned (the furnishing of sums
in paper money to Serbia by the French Government for the
payment of these same loans), as. the Party appearing before
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSÔA 70

the Court is not the bondholders but the French Government
itself, the fact can perfectly well be used against the latter.

15.—It is easy to understand why the loans have always
been interpreted in this way.

At the date of the issue of the loans, the French bank-note
had for a long time had the same value as gold; its credit
was solidly placed on universal confidence and it offered the
most complete guarantees of stability. The expressions paper
franc, French franc, or gold franc were used indifferently ; all
were francs. Each of these expressions conveyed the same
idea, seeing that the note and gold were exactly equivalent.
Whether one paid in metal currency or in paper currency, it was
always payment in gold. No one imagined that this parity could
disappear. The gold clause was thus merely regarded as a
guarantee that the French bondholder would not be exposed to
surprises resulting from the variations of foreign exchange and
would be paid in his national currency, that is to say, francs.

This has been recognized by the judgment of the Court of
Paris of July 26th, 1926, which, in a case to which the
Brazilian Government was a Party, decided that the gold
guarantee, undertaken in that case by Brazil, was only
intended to ‘give to tts own currency a certain stability which
it did not possess at the time of the contract”. (Clunet, 1927,
p. 95.)

This is admitted by the French Case itself: after recalling
that stipulations regarding payment in gold ‘‘were, before 1914,
frequently .resorted to by States whose national currency was
subject to variation and who were endeavouring to obtain
capital from abroad”, it makes this admission: ‘It was in
these conditions that Brazil was led to insert them in the
greater part of its loans.”

16.—It is therefore an indisputable fact that the Parties,
for many years, and in perfect harmony, interpreted and execu-
ted the contracts as paper loans, which they were generally
understood to be. Now the rule of law which is contained in
Article 1156 of the French Civil Code and in virtue of which,
in the interpretation of contracts, “‘the joint intention of the
Parties must be ascertained and i will not suffice to take the
literal meaning of the terms’’,—this rule is accepted by most
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSÔA: 71

legislations. As we. have contended from the beginning, it is
not the literal meaning of the terms of the Serbian contracts
to which regard must be had in order to arrive at a sound
decision upon the case, but the infention of the Parties. It
matters little that these terms are not ambiguous: the terms
of contracts however clear are overcome by the intention under-
lying them if the manner in which they have been executed
“by the Parties proves that this intention was not precisely
that resulting from the literal meaning of the words.

17.—Let us admit however that the foregoing reasons are
not juridically sound. In that case it must at all event be
recognized that this is a doubtful case, which, moreover,
appears from the very fact that it has been submitted to the
Court and, under such conditions, the principle of law must be
-applied according to which, ‘‘in case of doubt, the contract
is to be interpreted against the person who has stipulated and
in favour of the person who has contracted the obligation’.
(French Civil Code, Article 1162.)

Tit.

THE FRENCH CIVIL CODE AND OTHER PUBLIC POLICY
LEGISLATION.

18.—But let us suppose that the gold clause in the Serbian
contracts really constitutes an undertaking to pay in gold or
its equivalent, to provide against the risks of depreciation in
French currency.

In this case, the gold clause would not be valid and the
contracts could not be executed in France.

The law which governs the conditions for and the currency
of payments in contracts such as those which form the
subject of. the present case, concluded between a State and
private subscribers or bondholders of another State, is the
territorial law of the country where payment is made. This
principle is found in numerous books on legal doctrine: it is
established by the decisions of French courts, as we shall
see later, and is already included in a Code of International
Private Law, adopted by several nations, the Bustamante
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSÔA 72

Code, of which Article 170 provides that ‘‘the local legis-
lation governs the conditions of payment and the currency
in which it is to be made”.

Now Article 1895 of the French Civil Code runs as follows :

“The obligation resulting from a loan in money is always
simply for the amount 17 figures indicated in the contract.

If there has been an increase or diminution of specie
before the time of payment, the debtor must return the amount
in figures lent and must return this amount only in the specte
in currency at the time of payment.”

Nothing could be clearer: the debtor must return the
amount in figures lent and must return this amount only
in the specie in currency at the time of payment.

This law was in force at the time when the Serbian loans
were contracted and the subscribers could not be ignorant
of it. They therefore knew that, in paying im paper, which
is one of the currencies which is legal tender (law of August
12th, 1870), a debtor would discharge himself of his obligation,
and a creditor would not be entitled to refuse the payment :
refusal would even constitute an offence which is expressly
provided for under Article 475, § 11, of the Penal Code.

r9.—In contracts, it may be said, it is the will of the
Parties that governs, and the Parties in this case may very
well have intended to exclude payment in bank-notes and to
provide for payment in gold alone.

No, that would not be possible: the laws governing legal
tender are laws appertaining to public policy, since they .are
directly concerned with the administration of the country and
with its social structure and consequently contracts of a pri-
vate law character have no force as against such laws. This
is the principle embodied in Article 6 of the French Civil
Code: [Translation] “Contracts of a private law character
cannot derogate from laws concerning public policy.”

“The rule’, Aubry and Rau state, “that payments of
sums of money must be made according to the nominal value
of the currency at the time when these payments were effected,
being a rule founded on interests relating to public policy, it
follows that any contract infringing such rule either directly
or indirectly must be considered as void.” (Cours de Droit civil,
4th ed., Vol. IV, § 318.)
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSOA 73

“Notes of the Bank of France”, Planiol states, “may be used
for payments in place of gold or silver, and that is so what-
ever be the sum to be paid. The creditor is not entitled to
refuse payment, and all contracts to the contrary are void, the
law making bank-notes legal tender being one of public policy.”
{Traité de Droit civil, Vol. II, 6th ed., p. 144, No. 23.)

But there is no need to have recourse to text-books to prove
that Article 1895 of the French Civil Code is a provision of
the nature of public policy. This nature is recognized by the
Criminal Code, which, by Article 475, § 11, as has already been
observed, punishes ‘‘whosoever refuses coin or money of the
realm not being false or defalsed for their current value”.

20.—Besides the Civil Code, other laws relating to public
policy, the law of legal tender (August 12th, 1870) and that
of forced currency (August 5th, 1914) render the gold clause in
France illegal.

TV.
THE JURISDICTION OF FRENCH COURTS.

21.—The judgment in fact agrees with this conclusion as
regards forced currency but draws a distinction according to
which “any gold clause is void when it relates to a domestic
transaction but it is not in the case of international contracts
even if payment is to be made in France”.

And in support of this, the jurisprudence of the French
courts is cited (page 46). |

But the jurisprudence of the French courts in this matter
has not as yet that continuous, uniform and fixed character
which is required in order to make it binding. The pleadings
before the Court have clearly shown that for the purpose of
estimating the validity or nullity of the gold clause, this prac-
tice bases itself at times on the nationality of the Parties, at
others on domicile, at others on the locality of payment and
at others on the nature of the contract. .

Jugdments exist in support of varying opinions.

Anyhow, M. Georges Hubrecht, in a book published only
about five months ago, in which he considers at length all
the phases of the practice of the French courts and net merely
a few judgments, observes that after a number of modifications
JUDGMENT No. I4.—DISSENTING OPINION BY M. PESSOA 74

this practice appears to have become fixed and may be embo-
died in the following principle: “J¢ is the place of paymeni
which is the sole determining factor for deciding whether the
gold clause or the foreign currency clatise is valid or not on
grounds of forced currency.” |

It is therefore not sufficient that there shall be an interna-
tional agreement in order to render the law on forced currency
imapplicable ; account must be taken of the place of payment
under the agreement; if it is in France, the French law on
forced currency is applicable.

“In the case of any payments of French francs which are
made in France”, M. Savatier states, “the French laws on
fiduciary circulation are obligatorily applicable; paper francs
and gold francs as we have defined them ave necessarily con-
sidered to be identical... On the contrary, there is no authority
compelling the application to a foreigner of laws of police and
public safety such as those with which we are concerned... It
is thus seen how simply and easily the question of the validity
of the gold clause in international relations may be decided;
it will be sufficient to look to the place of payment.” (Dalloz,
1926, 2, 107.) |

And M. Niboyet says: ‘Forced currency is obligatory in
international relations in the same way as in domestic relations,
in all cases. when that payment is to be made on French territory.”
(Revue de Droit international privé, 1925, pp. 161 et sqq.)

22.—Reference is made to the law of June 25th, 1928 (¢wo
months later in date than the Special Agreement), which abol-
ished the forced currency set up by the law of August 5th,
1914, and, after defining. the franc as the French monetary
unit, declares (Article 2) that: “This definition shail not apply
to international payments which, prior to the promulgation of the
present law, may have been validly stipulated in gold francs.”

But no argument can be drawn from that provision as
regards the Franco-Serbian affair. An act.subsequent to the dis-
pute and emanating exclusively from one of the Parties cannot
be invoked against a right previously acquired by the other Party.

23.—The considerations set forth in this last chapter serve
to show that, even admitting the obligation to pay in gold,
JUDGMENT ‘No. I4.—-DISSENTING OPINION BY M. PESSÔA 75,

the conclusions of the judgment are too absolute: due account
should have been taken of the restrictions by which French
public policy legislation—the Civil Code, the laws on legal
tender and on forced currency—limits the Court’s latitude of
choice in the matter.

(Signed) EPITACIO Pesséa.

ro
